                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JERMOND KING,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-00796-SEB-MJD
                                                      )
HEADY, et al.                                         )
                                                      )
                              Defendants.             )

      Order Granting Motion for Summary Judgment on Eighth Amendment Claims,
            Relinquishing Supplemental Jurisdiction over State-Law Claims,
                        and Directing Entry of Final Judgment

          Plaintiff Jermond King, an inmate at New Castle Correctional Facility, filed this

42 U.S.C. § 1983 action alleging that the defendants were deliberately indifferent to his safety in

the face of a threat from his cellmate. The defendants—Mala Cook, Trina Randall, Sergeant

Heady, Officer McGrath, and GEO Group, Inc.—have filed a motion for summary judgment.

Dkt. 65, 66. For the reasons below, the Court grants summary judgment as to Mr. King’s Eighth

Amendment claims and declines to continue exercising jurisdiction over his remaining state-law

claims.

                                  I. Summary Judgment Standard

          A motion for summary judgment asks the Court to find that the movant is entitled to

judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed. R.

Civ. P. 56(a). A party must support any asserted undisputed (or disputed) fact by citing to specific

portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

A party may also support a fact by showing that the materials cited by an adverse party do not

establish the absence or presence of a genuine dispute or that the adverse party cannot produce



                                                 1
admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

must be made on personal knowledge, set out facts that would be admissible in evidence, and show

that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4).

       In deciding a motion for summary judgment, the only disputed facts that matter are material

ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

809 F.3d 936, 941-42 (7th Cir. 2016). “A genuine dispute as to any material fact exists ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” Daugherty

v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). The Court views the record in the light most favorable to the non-moving party

and draws all reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d

708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827

(7th Cir. 2014). The Court need only consider the cited materials and need not “scour the record”

for evidence that is potentially relevant to the summary judgment motion. Grant v. Trustees of

Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation marks omitted); see also

Fed. R. Civ. P. 56(c)(3).

       Mr. King has not responded to the defendants’ motion for summary judgment, and the

deadline to do so has passed. As a result, Mr. King has conceded the defendants’ version of events.

See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as

mandated by the local rules results in an admission.”); see S.D. Ind. Local Rule 56-1(b) (“A party

opposing a summary judgment motion must . . . file and serve a response brief and any evidence

. . . that the party relies on to oppose the motion. The response must . . . identif[y] the potentially

determinative facts and factual disputes that the party contends demonstrate a dispute of fact



                                                  2
precluding summary judgment.”). This does not alter the standard for assessing a Rule 56 motion,

but it does “reduc[e] the pool” from which the facts and inferences relative to such a motion may

be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                    II. Factual Background

       Because Mr. King has failed to respond to the defendants’ summary judgment motion, the

Court sets forth the facts as stated by the defendants, except where otherwise noted.

       In August and September 2017, Mr. King was incarcerated at New Castle, which is

operated by GEO Group. Ms. Cook, Ms. Randall, Sergeant Heady, and Officer McGrath were

GEO Group employees.

       In late August or Early September 2017, Mr. King and his cellmate began arguing with

each other. During this time, the cellmate threatened to “beat up” Mr. King. In the first week of

September 2017, the cellmate pushed Mr. King out of the way in their shared cell.

       Ms. Cook was a teacher in Mr. King’s housing unit. Ms. Cook states in an affidavit that

Mr. King never told her that his cellmate had threatened violence. At most, Mr. King complained

about disliking his cellmate. This would not have surprised Ms. Cook because many people

disliked Mr. King’s cellmate.

       Ms. Randall was the unit team manager where Mr. King was housed. Ms. Randall stated

in response to interrogatories that she did not recall being notified by Mr. King that his cellmate

had threatened him.

       In late August 2017, New Castle created a policy limiting inmate movement during

recreation time. That policy was documented in a memorandum:

       Be advised, that as of 08/21/2017, they’re [sic] no longer be a half time (Rest Room
       Break) in the units during recreation. This is due to all the activities that has
       occurred in the past several months, (Assaults, Fighting, and offenders being in
       unauthorized area).

                                                3
       At the beginning of your recreation line you will be required to bring your shower
       items out with you, if you request for your door to be open, your recreation period
       will end during this time period.

Dkt. 67-15 at 7.

        Mr. King alleges that on September 9, 2017, he had locked his cellmate in their cell during

recreation because the cellmate had displayed aggression toward Mr. King. Sergeant Healy and

Officer McGrath allegedly opened the door for Mr. King’s cellmate while recreation was ongoing.

Mr. King had not notified them of any perceived threat from his cellmate. The cellmate proceeded

to the unit’s shower area, where he stabbed Mr. King in the face with a homemade weapon.

                                 III. Eighth Amendment Claims

       The Court will first address the Eighth Amendment claims against Sergeant Healy and

Officer McGrath before turning to those against Ms. Cook and Ms. Randall and finally to that

against GEO Group.

       The Eighth Amendment “requires that prison officials ‘take reasonable measures to

guarantee the safety of the inmates,’” and this includes a duty “to ‘protect prisoners from violence

at the hands of other prisoners.’” Santiago v. Walls, 599 F.3d 749, 758 (7th Cir. 2010) (quoting

Farmer v. Brennan, 522 U.S. 825, 832–833 (1994). “A prison official is liable for failing to protect

an inmate from another prisoner only if the official ‘knows of and disregards an excessive risk to

inmate health or safety.’” Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (quoting

Farmer, 511 U.S. at 837). “In failure to protect cases, a prisoner normally proves actual knowledge

of impending harm by showing that he complained to prison officials about a specific threat to his

safety.” Id. (internal quotations omitted).




                                                 4
       A. Sergeant Healy and Officer McGrath

       Mr. King alleges that his cellmate made an aggressive gesture toward him at the beginning

of recreation time, so Mr. King locked him in the cell. Mr. King further alleges that Sergeant Healy

and Officer McGrath opened the door to Mr. King’s cell during recreation time, allowing

Mr. King’s cellmate to exit (and stab Mr. King). This was arguably a violation of the prison’s

policy eliminating “half-time” recreation breaks. But 42 U.S.C. § 1983 “protects plaintiffs from

constitutional violations, not violations of state laws or . . . departmental regulations.” Scott v.

Edinburg, 346 F.3d 752, 760 (7th Cir. 2003); Mudd v. City of Fort Wayne, 732 Fed. App’x 471,

472 (7th Cir. 2018) (same). A mere policy violation is not enough to show deliberate indifference.

       There is no evidence that Sergeant Healy or Officer McGrath knew of any threat posed to

Mr. King by his cellmate. Accordingly, Sergeant Healy and Officer McGrath are entitled to

judgment as a matter of law on the Eighth Amendment claims against them.

       B. Ms. Cook and Ms. Randall

       Mr. King alleges that he asked Ms. Cook and Ms. Randall in early September to be moved

to a new cell because his cellmate had threatened him. Ms. Cook and Ms. Randall assert that they

do not recall Mr. King reporting any threats. Dkt. 66 at 3; see also dkt. 67-3 at 2 (Cook affidavit);

dkt. 67-13 at 1 (Randall interrogatory response).

       Ms. Cook’s and Ms. Randall’s denials are supported by the record. In Mr. King’s grievance

related to the stabbing, he did not mention reporting that he felt endangered by his cellmate; he

blamed the stabbing on Officer McGrath and Sergeant Healy for opening his cell door. Dkt. 18-1

at 1−2; see also dkt. 67-14 at 5−6 (Mr. King’s Notice of Tort alleging that he was stabbed because

(1) Officer McGrath and Sergeant Healy opened the cell door in violation of prison policy and

(2) the housing unit was understaffed). And Mr. King knew how to get moved if he felt threatened.



                                                 5
He requested and received a housing transfer in October 2016, less than a year before the alleged

stabbing, when he complained about threats by another inmate. Dkt. 67-14 at 21.

        Mr. King has not disputed either Ms. Cook’s or Ms. Randall’s denial. Accordingly,

Ms. Cook and Ms. Randall are entitled to judgment as a matter of law on the Eighth Amendment

claims against them.

        C. GEO Group

        Mr. King alleges that GEO Group failed to enact and enforce policies to ensure that its

employees take reasonable protective measures when inmates report threats from other inmates.

See Rice ex rel. Rice v. Corr. Mr. Edwards. Servs., 675 F.3d 650, 675 (7th Cir. 2012) (§ 1983 claim

against private corporation acting under state law must allege unconstitutional pattern, policy, or

practice that caused injury). As discussed in Section III.B, there is no disputed question of material

fact regarding whether Mr. King reported any threat from his cellmate. Moreover, GEO Group

maintained a policy to protect inmates who faced threats from other inmates. See generally dkt.

67-2 (Sammy Joseph affidavit). Indeed, Mr. King made use of this policy in October 2016 when

he sought and obtained a housing transfer based on threats from another inmate. Dkt. 67-14 at 21.

Accordingly, GEO Group is entitled to judgment as a matter of law on the Eighth Amendment

claim against it.

                                      IV. State-Law Claims

        Mr. King’s negligence and battery claims are rooted in Indiana law. Because they were

joined with his Eighth Amendment claims, the Court exercised supplemental jurisdiction over

them pursuant to 28 U.S.C. § 1367. With all Eighth Amendment claims now dismissed, the Court

must determine whether it is appropriate to continue to exercise supplemental jurisdiction over the




                                                  6
state-law claims. For the reasons that follow, the Court relinquishes supplemental jurisdiction over

Mr. King’s state-law claims and dismisses them without prejudice.

        The Court has discretion whether to exercise supplemental jurisdiction over a plaintiff’s

state-law claims. Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009); see 28 U.S.C.

§ 1367(c) (“The district courts may decline to exercise supplemental jurisdiction over a claim . . .

if . . . the district court has dismissed all claims over which it has original jurisdiction . . . .”). When

deciding whether to exercise supplemental jurisdiction, “‘a federal court should consider and

weigh in each case, and at every stage of the litigation, the values of judicial economy,

convenience, fairness, and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173

(1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

        The Seventh Circuit instructs district courts, in the ordinary case, “to dismiss without

prejudice state supplemental claims whenever all federal claims have been dismissed prior to trial.”

Groce v. Eli Lilly, 193 F.3d 496, 501 (7th Cir. 1999); see Sharp Electronics v. Metropolitan Life

Ins., 578 F.3d 505, 514 (7th Cir. 2009) (“Normally, when all federal claims are dismissed before

trial, the district court should relinquish jurisdiction over pendent state-law claims rather than

resolving them on the merits.”) (citation and quotation marks omitted). Exceptions to the general

rule exist “(1) when the statute of limitations has run on the pendent claim, precluding the filing

of a separate suit in state court; (2) substantial judicial resources have already been committed, so

that sending the case to another court will cause a substantial duplication of effort; or (3) when it

is absolutely clear how the pendent claims can be decided.” Davis v. Cook Cnty., 534 F.3d 650,

654 (7th Cir. 2008) (quoting Wright v. Associated Ins. Cos., 29 F.3d 1244, 1251 (7th Cir. 1994))

(internal quotation marks omitted).




                                                     7
        The Court finds no reason to deviate from the usual practice in this case. The statute of

limitations will not have run on Mr. King’s state-law claims, as both federal and state law toll the

relevant limitations period when claims are pending in a civil action (except in limited

circumstances not present here). See 28 U.S.C. § 1367(d); Ind. Code § 34-11-8-1; see also

Hemenway v. Peabody Coal Co., 159 F.3d 255, 266 (7th Cir. 1998). The Court has not expended

significant resources on the pending state-law claims, and the Court does not expect that the

parties’ efforts with respect to those claims in discovery and briefing will go to waste. The evidence

and legal research that would have been relevant in a federal case should be every bit as relevant

in a state-court proceeding. The Court decided Mr. King’s Eighth Amendment claims on the

deliberate-indifference element, which is not at issue in his state-law claims. Finally, as always,

comity favors allowing state courts to decide issues of state law.

        For these reasons, the Court exercises its discretion to relinquish supplemental jurisdiction

over the remaining state-law claims.

                                           V. Conclusion

        The defendants’ motion for summary judgment, dkt. [65], is granted insofar as the Court

grants judgment as a matter of law in the defendants’ favor on the Eighth Amendment claims.

The Court exercises its discretion to relinquish supplemental jurisdiction over the remaining state-

law claims.

        Final judgment consistent with this entry shall now issue. Mr. King’s Eighth Amendment

claims are dismissed with prejudice, and his negligence and battery claims are dismissed without

prejudice.

        IT IS SO ORDERED.

Date:         12/6/2019                                 _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                  8      Southern District of Indiana
Distribution:

JERMOND KING
121295
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Adam Garth Forrest
BOSTON BEVER KLINGE CROSS & CHIDESTER
aforrest@bbkcc.com




                                     9
